Case 3:21-cv-05359-RJB Document 1-2 Filed 05/13/21 Page 1 of 18




        EXHIBIT B
Case 3:21-cv-05359-RJB Document 1-2 Filed 05/13/21 Page 2 of 18
Case 3:21-cv-05359-RJB Document 1-2 Filed 05/13/21 Page 3 of 18
2/10/2021              Case 3:21-cv-05359-RJB     Document
                                        Gender - When              1-2
                                                      girls won’t be girls | Filed 05/13/21
                                                                             1843 magazine         Page 4 of 18
                                                                                           | The Economist

   while, she stopped eating breakfast and lunch. “It was easier to focus if I was
   having pain from being hungry.” Starving herself was also part of an e ort to
   improve her appearance – she wanted to be thin – but it did nothing to relieve Max
   of her disgust for her body, an aversion that only intensi ed as she began to attract
   the notice of boys.

   She was never interested in them. When she was 12, she realised she cared only for
   the attentions of women, and began dating girls her age. The experience was
   bruising. Max describes a recurring scenario: her advances would be reciprocated
   by a girl who assured Max she was bisexual, even though she had only ever dated

   boys. But then the girl would hook up with her next boyfriend, dump Max
   unceremoniously and deny the relationship had ever existed.

   Max decided that she would “try to be straight” and began dating an older guy. “I
   wanted to please the guy, do what my friends were doing,” she says. “I felt like that
   would x something. At that point I was still dressing pretty typical for my peer
   group” – push-up bras, low-cut tops, annel shirts, long hair caught up in a

   ponytail. Tweezing, waxing, shaving. High heels on occasion. But none of it ever
   felt right. Max longed to cut her hair short and wear boys’ clothes. When she was
   14, she saw a friend get molested by a man. Max started to fantasise about
   committing suicide.

   One day she was thrown a lifeline. While sur ng the web, she discovered a new
   word: “transgender”. She began reading stories about women who felt that their
   bodies didn’t match who they were inside. It had never occurred to Max before that
   she might really be a boy trapped in a girl’s body, but it was a compelling idea. It

   explained why she hated that body and why she felt like she’d never belonged. It
   gave her a ready-made group of friends. And it gave her hope: there was a cure for
   feelings like hers.

   “The longer I thought about it, the more sure I was that it was true...It was just so
   comforting to think that I was born wrong. If my body was the problem, it could be
   solved.” When she was 15, Max declared that he was not female and never had


   been. He and all his new friends agreed: “Being trans was very special...Before that,
https://www.economist.com/1843/2017/09/28/when-girls-wont-be-girls                                                3/17
2/10/2021              Case 3:21-cv-05359-RJB     Document
                                        Gender - When              1-2
                                                      girls won’t be girls | Filed 05/13/21
                                                                             1843 magazine         Page 5 of 18
                                                                                           | The Economist
                                   d g e           g                                           y p                ,
   I had never felt special, or that my pain mattered.”




   T    he great majority of humans with XY chromosomes are men and those with
        XX chromosomes women. But for a very small number of people, things
        aren’t that simple. The members of this minority – the precise gures are
   unknown, but conservative estimates suggest it ranges in size from 0.05% of

   Belgians to 1.2% of New Zealanders – might have ovaries but know themselves to
   be male, or they might have testes but know themselves to be female, even if
   they’re too young to know what ovaries and testes are.

   A growing number of children and adolescents are coming out as transgender.
   Referrals to Britain’s Gender Identity Development Service (gids) have increased
   from 94 to 1,986 over the past seven years. The picture is similar in America. The
   country’s rst gender-identity clinic for children and adolescents opened in

   Boston in 2007; by 2015, there were over 50 such clinics in North America. Their
   patients belong to the rst generation of children and teenagers who are altering
   their bodies to t their gender.

   The science of gender-identity development is still in its infancy: the causes of
   “gender dysphoria”, the clinical term for the distress caused by the feeling that
   one’s body doesn’t match one’s gender, are still unclear and evidence for the
   e ectiveness of treatments is limited. Randomised double-blind control trials,

   which a ord the highest-quality evidence, cannot be conducted for ethical
   reasons, and the rst long-term, large-scale studies have yet to be completed. “We
   are building the data as we go,” says Dr Bernadette Wren, head of psychology at the
   Tavistock and Portman, the gids clinic in London.

   But children and teens with gender dysphoria often feel that they can’t a ord to
   wait for years while clinicians determine what constitutes best practice. Many
   wish to begin transitioning in the earliest stages of puberty, not just because
   prolonging the process would invite unwelcome physical changes which are

   di cult to undo, but also because it can be painful to watch one’s body blossom
   into the wrong shape. For some, it is too much to bear. In December 2014, Leelah
https://www.economist.com/1843/2017/09/28/when-girls-wont-be-girls                                                4/17
2/10/2021     Case 3:21-cv-05359-RJB     Document
                               Gender - When              1-2
                                             girls won’t be girls | Filed 05/13/21
                                                                    1843 magazine         Page 6 of 18
                                                                                  | The Economist

  Alcorn, a 17-year-old transgender girl, stepped in front of oncoming tra c on a
  highway in Cincinnati, Ohio. In her suicide note, she explained that her Christian
  parents refused to give her permission to transition.

  While clinical psychologists concur that the welfare of the child is paramount,
  they disagree on what that means and how they might secure it. Many think that
  medical and psychological treatment is often necessary but views diverge when it
  comes to questions about which children need it and when it should be dispensed.

  Clinicians are in uenced not just by the data (what little we have) but also by their
  theoretical orientations and beliefs about the origin, meaning and malleability of
  gender identity.

  Just a few years ago, this debate was con ned to the pages of sober academic
  journals. But ever since Caitlyn Jenner starred on the cover of Vanity Fair’s July 2015
  issue and transitioning became a subject of general discussion, the volume has
  been jacked up by partisans of the culture wars. Massed on one side are trans

  activists and their progressive allies, who champion the right of an oppressed
  minority to self-determination. On the other side stand religious ideologues, who
  deny the very idea that one’s gender can di er from one’s God-given sex, and
  whose crusade to ban transgender people from using the bathroom of their choice
  has become a campaigning issue in American politics. Mustering uneasily nearby
  is a group of feminists, some of whom do not think that men can ever truly
  become women.

  Thanks in part to the full-throated support of progressives and trans activists, one
  approach is gaining ground in America. It contends that children know themselves
  best: if your three-year-old says he is a girl, do not deny or question her but instead
  support her. When she is ready to transition, assist her to do so – whether that

  means buying pink dresses now or approving her use of cross-sex hormones later
  on. Parents who a rm their kids’ desire to transition have been widely lauded for
  their courage; doctors who question whether medical intervention is in a child’s
  best interest have been accused of transphobia.

    So contentious is this argument that parents I have spoken to fear publicly raising
    issues that worry them. There is one, in particular, that troubles many: what if my
      hild h               h         i d
https://www.economist.com/1843/2017/09/28/when-girls-wont-be-girls                                       5/17
2/10/2021              Case 3:21-cv-05359-RJB     Document
                                        Gender - When              1-2
                                                      girls won’t be girls | Filed 05/13/21
                                                                             1843 magazine         Page 7 of 18
                                                                                           | The Economist

   child changes her mind?




   W          hen Max came out to his parents six years ago, Caitlyn Jenner was still
              Bruce. “Initially my parents were like, ‘What?’ They didn’t understand or
              think that [transitioning] was a reasonable response to what I was
   feeling.” Max demanded they take him to a gender therapist. The therapist, a

   transgender man himself, diagnosed Max with depression, anxiety and gender
   dysphoria, and explained to his parents that there were steps he could take to
   alleviate the dysphoria. The rst step was a social transition, which involved
   changing his name, pronouns and appearance to better t the desired gender.
   Reassured, his parents accepted that their daughter had become their son. After
   that appointment, Max biked over to SuperCuts to get his long hair lopped o .

   Three months after Max’s rst appointment with his therapist, he started taking
   testosterone. Hormone therapy is often described as “life-saving medical
   treatment” for those su ering from gender dysphoria because it moulds the body
   into the desired shape. At rst, Max’s therapist urged him to address his anxiety

   and depression as transitioning wouldn’t necessarily resolve them. But Max
   refused. “I wanted testosterone and I wanted my surgery.” Eventually the therapist
   relented, and wrote a letter to a local paediatric endocrinologist recommending
   Max for hormone therapy. Max’s parents gave their consent: in America, children
   under the age of 18 must secure the approval of their parents, whereas in Britain, as
   in some European countries, the law permits children aged 16 and over to make the
   decision themselves, as well as children under the age of 16 provided they are
   deemed capable of doing so – though clinicians at gids have yet to treat a patient
   who did not have the support of their parents.

   Shortly before he turned 17, Max started taking “t”, as it’s sometimes called. Over
   the next two years, he stopped menstruating, lost some layers of fat, and gained
   more muscle mass and facial and body hair. His voice deepened, his clitoris


   swelled in size and his libido was invigorated. When transgender women take
   oestrogen, breast tissue develops and body fat is redistributed to hips and thighs.
https://www.economist.com/1843/2017/09/28/when-girls-wont-be-girls                                                6/17
2/10/2021     Case 3:21-cv-05359-RJB     Document
                               Gender - When              1-2
                                             girls won’t be girls | Filed 05/13/21
                                                                    1843 magazine         Page 8 of 18
                                                                                  | The Economist

  Hormones, however, can’t undo all of the e ects of puberty. If breasts have grown,
  testosterone can’t make them disappear. If an Adam’s apple has already dropped,
  oestrogen can’t haul it back up. If follicles have sprouted on the chin and upper lip,
  it can’t root them out. Prepubescent transgender children are fortunate in this

  regard as they can take puberty blockers. These drugs pause their natural
  development and are viewed as a prudent, compassionate measure as they prevent
  changes they might view as abhorrent.

  Yet there are serious questions about these hormones’ medical and psychological
  e ects. Blockers are often described as “fully reversible”, and it is true that if you
  stop taking them puberty will eventually resume. But it is not known whether they


  alter the course of adolescent brain development and possible side-e ects include
  abnormal bone growth.

  Cross-sex hormones are even more problematic. Their long-term medical and
  psychological e ects are unknown, though it is clear that oestrogen brings with it a
  clinically signi cant risk of deep vein thrombosis, while testosterone increases the
  chance of developing ovarian cysts later in life, which is why some transgender

  men have their ovaries removed. In addition, some of the e ects of cross-sex
  hormones are irreversible. With testosterone, there is no return from the
  deepening of the voice and the augmentation of the clitoris; with oestrogen
  enlarged breasts will remain.

  If children under the legal age of consent would like to start taking hormones, they
  must secure the approval of their parents, and nd a doctor willing to administer
  them. They will have no luck with gids in Britain, where doctors will not prescribe
  them to anyone under the age of 16. Better to try Dr Diane Ehrensaft’s clinic in San

    Francisco. Ehrensaft is the director of mental health at the gender clinic at Benio
    Children’s Hospital and one of the architects of the a rmative model. She and her
    colleague, Dr Stephen Rosenthal, think that it is more important to consider the
    stage of puberty at which children have arrived, rather than their age. Rosenthal
    worries about the few British children who, having begun puberty at age nine, will
    have to take the blocker for seven years until they have reached the age of consent.
        h           b             i k         h i b
https://www.economist.com/1843/2017/09/28/when-girls-wont-be-girls                       7/17
2/10/2021              Case 3:21-cv-05359-RJB     Document
                                        Gender - When              1-2
                                                      girls won’t be girls | Filed 05/13/21
                                                                             1843 magazine         Page 9 of 18
                                                                                           | The Economist

   “That can be very risky to their bone health and perhaps even for their emotional
   health, to be so far out of sync with their peers in terms of pubertal development,”
   he says. At his clinic, he has administered cross-sex hormones to patients aged 14,
   and sometimes younger.

   This approach makes Wren, of the Tavistock and Portman in London, nervous, as
   children who begin taking blockers early on in puberty, followed immediately by
   cross-sex hormones, will never produce mature eggs or sperm of their own. “Can a
   12-, 13-, 14-year-old imagine how they might feel as a 35-year-old adult, that they

   have agreed to a treatment that compromises their fertility or is likely to
   compromise their fertility?” she wonders. The risks of hormone therapy are high,
   but many young people and their families think that the price of caution is greater.
   It’s hard for parents, says Wren. “They see their su ering child, they want to
   remedy the su ering, and there’s a treatment out there. Why wouldn’t you give it?”




   E   ver since his breasts began to develop, Max had been bothered. For months,
       he had been binding his chest to make it look atter, but the binder was
       painful. The next step in his transition was a double mastectomy, the most
   common form of surgery among transgender males. (Other operations include

   hysterectomies and phalloplasties – neither of which Max underwent –
   vaginoplasties for transgender females, as well as vocal-cord surgery, Adam’s apple
   reductions and facial adjustments.) In May of Max’s senior year at high school, his
   gender therapist wrote a letter recommending him for “top surgery”.

   Though Max insisted to his parents, therapist and doctors that he needed
   hormones and surgery (“I was a very e ective self-advocate at the time”), privately
   he had reservations. “As soon as I started thinking about transition I had obsessive
   thoughts of doubt.” He wondered whether he might come to regret making his

   body more masculine. During one appointment with his therapist, he mentioned
   his fears. “I expressed that I was scared of regretting it” and worried that
   internalised misogyny might account for his desire to transition. But when the
   therapist asked Max if he really believed that, he said no. After that conversation,
   Max didn’t bring it up again. He didn’t want to give his therapist any reason to
   doubt that surgery was right for him
https://www.economist.com/1843/2017/09/28/when-girls-wont-be-girls                                                8/17
2/10/2021             Case 3:21-cv-05359-RJB     Document
                                        Gender - When             1-2
                                                      girls won’t be girls Filed   05/13/21
                                                                           | 1843 magazine        Page 10 of 18
                                                                                           | The Economist
   doubt that surgery was right for him.

   Max scheduled his mastectomy for July, even though he would still be 17 years old.
   In Britain, patients are eligible for surgery only if they are aged 18 or over.
   American guidelines are more exible. If minors, with the backing of their parents,


   can nd a surgeon who is willing to operate, then they can proceed. Max had no
   trouble nding one.

   Recovery was di cult. Lifting your arms is not recommended after a mastectomy –
   it can disturb the stitches – but Max, who had little help from friends and didn’t
   ask his family for assistance, washed his own hair and emptied his own drains, the
   plastic tubes inserted into the chest which collect the uid that accumulates where

   the breast tissue has been. “I have way worse stretch marks than people who do the
   recovery the way you’re told to do it.”



   He spent the rest of the summer convalescing and writing zany slogans for t-shirts
   he sold online (“Relentless do-gooder”; “You can call a lot of di erent meals
   business lunches”; “If you’re looking for a sign, this shirt is it”). That autumn, not
   long after he turned 18, Max moved to Portland. He enrolled in community college,

   and made enough money from his t-shirt business to live o . He started making
   friends in Portland’s large transgender community and met someone called Kitty
   who shared his mischievous sense of humour.

   It was a happy time for Max. He felt like a man on the inside; now he looked like
   one on the outside. Passing “was really cool”, he says in a video he made for his
   blog. “I felt like I was becoming this new person who could have an easier life.” He
   felt he was treated better because he was now a man in a culture that privileges

   men. His anxiety and depression faded into the background. In the video, he
   continues, “I felt like I was re-creating myself. I felt like I was being seen.” Then he
   pauses, and his smile fades. “And the longer it went, the less I felt like that.”

   When Max was 19, just over three years after he came out as transgender, she
   realised he’d made a mistake.
https://www.economist.com/1843/2017/09/28/when-girls-wont-be-girls                                                9/17
2/10/2021             Case 3:21-cv-05359-RJB     Document
                                        Gender - When             1-2
                                                      girls won’t be girls Filed   05/13/21
                                                                           | 1843 magazine        Page 11 of 18
                                                                                           | The Economist




   F      rom her spot on the sofa, Max reads aloud from a heavy book. Reclining to
          her right is Kitty, her girlfriend, resplendent in pink. To Max’s left, nestled
          up against her thigh, is Chloe Elizabeth, one of their two dogs. “It’s not a
   cure all,” reads Max. “If you go into it really screwed up you’re going to come out of

   it really screwed up. Make sure this is what you want to do. Make sure there is no
   other option because this is truly the hardest thing I have ever done in my life. You
   put everything that you are in jeopardy. Talk to as many people as you can that are
   going through it. Be sure.”

   Max is reading testimonies from transgender men compiled in the book “ftm:
   Female-to-Male Transsexuals in Society”. Not that that term applies to Max
   anymore. Now 21, Max would be better described as ftmtf, female to male to
   female. Max is a woman and has been one for two years.

   Six months after he began successfully passing, he realised, deep down, that he
   wasn’t sure. “I started being like, oh damn, this is for real.” There were drawbacks to
   being seen as a man. Women he passed on the street were “scared” of him. He
   couldn’t talk about his childhood without lying or leaving things out. He found

   laddish banter distasteful. And the possibility that someone would discover he was
   transgender haunted him. “People don’t love to nd out that you weren’t born a
   man.”

   At rst, Max would only admit that he felt “kinda weird” about transitioning. He
   told himself, “I’m not going to stop transitioning but I acknowledge that
   transitioning isn’t always positive for everyone.” Months passed. “Gradually, very
   slowly, the more I was honest about what I was feeling, the more it became clear to

   me that I wasn’t having a very good time with it.” In the summer of 2015, after four
   years of identifying as a man and nearly two years of looking like one, Max
   transitioned back to her old gender identity, and stopped injecting herself with
   testosterone. Not long after, she convinced Kitty, who had identi ed as a transman
   for a year and was days away from getting her rst shot of testosterone, to
   reconsider.
https://www.economist.com/1843/2017/09/28/when-girls-wont-be-girls                                                10/17
2/10/2021             Case 3:21-cv-05359-RJB     Document
                                        Gender - When             1-2
                                                      girls won’t be girls Filed   05/13/21
                                                                           | 1843 magazine        Page 12 of 18
                                                                                           | The Economist

   As the number of children – some under the age of 12 – being referred to gender
   clinics increases, so does the relevance of a question which troubles many
   clinicians and parents: what happens if a child changes his mind? Studies show
   that a majority of prepubescent children with gender dysphoria – between 73% and

   88% – will not grow up to be transgender adults (though some people dispute
   those gures). So clinicians ask whether we can distinguish between those
   children who will continue in their trans identity and those who won’t. Ehrensaft
   thinks we can. She looks for tell-tale signs: does the child “insistently, persistently
   and consistently” identify as her chosen gender? Does she say “I am a boy”, rather
   than “I wish I was a boy”? Is she disgusted by her vagina? If she does and she is,
   then she may be allowed and encouraged to transition.

   But Dr Thomas Steensma, who belongs to an in uential group of Dutch clinicians,
   says that reliably distinguishing between those who will carry on to be transgender
   adolescents and those who won’t is impossible – a view supported by the
   American Psychiatric Association. This is why the Dutch group counsels “watchful

   waiting” for prepubescent children – a neutral, cautious approach which involves
   allowing their gender identity to unfold naturally without encouraging them to
   commit to either. Ideally, no decisions about transitioning are made until
   adolescence. They worry that a child who changes his mind may nd it di cult to
   revert back to his original identity.

   For the majority of those who transition physically, doing so is an e ective way of
   alleviating their dysphoria. But some eventually decide to return to their original
   gender identity. The exact numbers are unknown but probably amount to a very
   small proportion of the total. Out of the hundreds of patients Ehrensaft has seen,

   only one has ever regretted their medical transition. A 50-year study conducted in
   Sweden found that only 2.2% of people who medically transitioned later felt
   “regret” (in contrast, an estimated 16% of cosmetic-surgery patients are unhappy
   with their nose jobs, according to the Aesthetic Surgery Journal).

   But many who detransition never inform their doctors, Max says, so are not
   re ected in the statistics. She acknowledges that people like her are a “tiny subset”
   of the transgender population. Her network of detransitioned people, which was
   formed a couple of years ago, numbers just over a hundred. Kitty, who now
https://www.economist.com/1843/2017/09/28/when-girls-wont-be-girls                                                11/17
2/10/2021             Case 3:21-cv-05359-RJB     Document
                                        Gender - When             1-2
                                                      girls won’t be girls Filed   05/13/21
                                                                           | 1843 magazine        Page 13 of 18
                                                                                           | The Economist



   identi es as a woman, thinks it gains one to two new members each week. But it
   stands to reason that as the number of people transitioning increases, so will the
   number of people reversing the process. As Kitty says, “the argument that a group
   is such a tiny minority that they shouldn’t be listened to is pretty inappropriate.”
   Trans people are, after all, a small group themselves.

   Transgender people detransition for a variety of reasons. Some people nd they are
   less comfortable in their new identity than their previous one. Others cannot
   a ord to keep paying for hormone therapy. Others still su er from surgery
   complications or have concerns about the long-term e ects of taking hormones.

   Sometimes it’s because life as a transgender person is hard. Transphobia forces
   these people “back into the closet”, Brynn Tannehill, a trans advocate, said in a
   recent article for the Stranger, a newspaper in Seattle.

   Max detransitioned for several reasons; the most signi cant one was that she is
   not transgender. She was unhappy as a child not because she was a boy trapped in a
   girl’s body but because she didn’t understand that she could be the kind of girl who


   hated girly things but loved other girls, without having to metamorphose into a
   man.




   A     fter she stopped taking testosterone, her body began to change again. Over
         the next two years, body fat gradually migrated back to her hips and thighs.
         She lost some muscle mass and began to menstruate again. Her sex drive,
   which had been “ridiculous”, became “manageable”. She became “more

   emotional”: “I cried a ton less on testosterone.” She watched the hard edges of her
   face soften into roundness and her rough skin become smooth.

   Some of the changes wrought by transition cannot be reversed. Max’s voice
   remains deep. Her beard is a permanent xture, though the hair is softer and ner
   than before. Her chest will remain at. “Strangers think I’m a man a lot of the
   time,” she says. This is a source of pain and frustration, though she puts on a brave

   front She rmly believes that women should be able to look and behave however 12/17
https://www.economist.com/1843/2017/09/28/when-girls-wont-be-girls
2/10/2021    Case 3:21-cv-05359-RJB     Document
                               Gender - When             1-2
                                             girls won’t be girls Filed   05/13/21
                                                                  | 1843 magazine        Page 14 of 18
                                                                                  | The Economist
  front. She rmly believes that women should be able to look and behave however
  they want. But, in a fundamental way, gender still informs how we interact with
  each other. Confusion and hostility can ensue when a person’s gender is unclear.

  When Max told her friends and family that she was detransitioning, she “felt really
  fucking stupid”. Kitty strokes Max’s arm. “You really put yourself out there when
  you say, ‘Hey everyone I’m a man now and you’ve got to get on board with this’. So
  it does not feel especially digni ed to be like ‘Oops!’”

  The question of whether a child can really know herself remains unanswered. Max
  was sure, and she was wrong. Ever since she was 15, she had attributed troubles
  such as anxiety and depression to gender dysphoria. It is often the case that such
  mental-health issues follow in the wake of dysphoria; after all, being trans is hard.

  But Max and her therapist overlooked, or discounted, the possibility that her
  mental health problems, far from being symptomatic of gender dysphoria, could
  actually be the cause of it. Max now believes that her dysphoria sprang from the
  anxiety and depression, which in turn arose from her di cult experiences as a
  young lesbian with bi-polar and attention de cit disorders, with which she was
  diagnosed three years ago.

  Ehrensaft agrees that “it absolutely is essential” to rule out the possibility that
  gender dysphoria could be caused by “another life problem”. That requires visiting
  a mental-health professional. But she is also part of a movement encouraging the
  World Health Organisation to declassify gender dysphoria as a mental illness, in

  much the same way that homosexuality was removed from the “Diagnostic and
  Statistical Manual of Mental Disorders” in 1973. Psychiatric diagnoses of gender
  dysphoria stigmatise su erers. Last January, Denmark became the rst country to
  take Ehrensaft’s advice. But removing the mental-health element means it is less
  likely that people with gender dysphoria will see a therapist before they are treated.
  In America, a growing number of clinics will prescribe hormones to patients as
  long as they understand the e ects of the treatment – letters from therapists are
  not needed. As Max’s story shows, seeing a therapist doesn’t guarantee that
  mistakes won’t be made, but it may help people avoid them.

    There is a growing view that transgender people, not their doctors, should be in
    charge of their own bodies. Many argue that identity, not health, is the
    fundamental issue Though they know there m y be deleteriou con e uence
https://www.economist.com/1843/2017/09/28/when-girls-wont-be-girls                                       13/17
Case 3:21-cv-05359-RJB Document 1-2 Filed 05/13/21 Page 15 of 18
2/10/2021             Case 3:21-cv-05359-RJB     Document
                                        Gender - When             1-2
                                                      girls won’t be girls Filed   05/13/21
                                                                           | 1843 magazine        Page 16 of 18
                                                                                           | The Economist
                                                             THE ECONOMIST TODAY

                                 Hand-picked stories, in your inbox
                                            A daily email with the best of our journalism



                                                                     Sign up




     More from 1843 magazine




     CHILDISH THINGS

     I’m spending more time than ever with my children. No one is enjoying it

     WORLD IN A DISH

     Valentine’s Day: how chocolate became
     the food of love




https://www.economist.com/1843/2017/09/28/when-girls-wont-be-girls                                                15/17
Case 3:21-cv-05359-RJB Document 1-2 Filed 05/13/21 Page 17 of 18
2/10/2021             Case 3:21-cv-05359-RJB     Document
                                        Gender - When             1-2
                                                      girls won’t be girls Filed   05/13/21
                                                                           | 1843 magazine        Page 18 of 18
                                                                                           | The Economist
                                                                   Which MBA?
                                                                     GMAT Tutor
                                                                     GRE Tutor

                                                                     Executive Jobs

                                                                     Executive Education Navigator
                                                                     Executive Education



   Terms of Use Privacy Cookie Policy Manage Cookies Accessibility Modern Slavery Statement

   Do Not Sell My Personal Information

   Copyright © The Economist Newspaper Limited 2021. All rights reserved.




https://www.economist.com/1843/2017/09/28/when-girls-wont-be-girls                                                17/17
